 1   WRIGHT, FINLAY & ZAK, LLP
     Matthew S. Carter, Esq.
 2   Nevada Bar No. 9524
 3   Lindsay D. Robbins, Esq.
     Nevada Bar No. 13474
 4   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
 6   lrobbins@wrightlegal.net
     Attorneys for Plaintiff Deutsche Bank National Trust Company, as Indenture Trustee, on Behalf
 7   of the Holders of the Accredited Mortgage Loan Trust 2004-3 Asset-Backed Notes
 8
 9                               UNITED STATES DISTRICT COURT

10                                      DISTRICT OF NEVADA

11
     DEUTSCHE BANK NATIONAL TRUST                      Case No.: 2:19-cv-00409-GMN-VCF
12   COMPANY, AS INDENTURE TRUSTEE,
13   ON BEHALF OF THE HOLDERS OF THE
     ACCREDITED MORTGAGE LOAN TRUST
                                                       STIPULATION AND ORDER TO
14   2004-3 ASSET BACKED NOTES,
                                                       EXTEND TIME PERIOD FOR
15                        Plaintiff,                   DEUTSCHE BANK TO RESPOND TO
            vs.                                        CHICAGO TITLE’S MOTION TO
16                                                     DISMISS [ECF No. 23]
17   FIDELITY NATIONAL TITLE INSURANCE
     COMPANY and CHICAGO TITLE
18   INSURANCE COMPANY,                                (First Request)

19                        Defendants.

20
            COMES NOW Plaintiff Deutsche Bank National Trust Company, as Indenture Trustee,
21
22   on Behalf of the Holders of the Accredited Mortgage Loan Trust 2004-3 Asset-Backed Notes

23   (“Deutsche Bank”) and Defendant Chicago Title Insurance Company (“Chicago”) (collectively,
24   the “Parties”), by and through their counsel of record, hereby agree and stipulate as follows.
25
            1. On November 22, 2019, Chicago filed a Motion to Dismiss [ECF No. 23];
26
            2. Deutsche Bank’s response to Chicago’s Motion is due December 6, 2019;
27
28



                                                 Page 1 of 3
            3. Deutsche Bank’s counsel is requesting an additional twenty-eight (28) days to file its
 1
 2              response to Chicago’s Motion, and thus requests up to January 3, 2020, to file its

 3              Opposition;1
 4
            4. This extension is requested to allow Counsel for Deutsche Bank additional time to
 5
                review and respond to the points and authorities cited to in Chicago’s Motion;
 6
 7          5. Counsel for Chicago does not oppose the extension; and

 8
 9   ///
10
11
     ///
12
13
14   ///
15
16
     ///
17
18
19   ///

20
21
     ///
22
23
24
     1
25     The Parties intend on filing a Stipulation to Stay Litigation pending the appeal to the Ninth
     Circuit Court of Appeals in a related matter, entitled Wells Fargo Bank, N.A. v. Fidelity National
26   Title Ins. Co., Ninth Cir. Case No. 19-17332 (District Court Case No. 3:19-cv-00241-MMD-
27   WGC), which would also stay Deutsche Bank’s deadline to respond to Chicago’s Motion. The
     instant Stipulation is being submitted in the event the Court does not enter a ruling on the
28   Stipulation to Stay prior to Deutsche Bank’s deadline to respond to Chicago’s Motion to
     Dismiss.


                                                Page 2 of 3
           6. This is the first request for an extension which is made in good faith and not for
 1
 2            purposes of delay.

 3         IT IS SO STIPULATED.
 4
     DATED this 26th day of November, 2019.          DATED this 26th day of November, 2019.
 5
     WRIGHT, FINLAY & ZAK, LLP                       EARLY SULLIVAN WRIGHT GIZER &
 6                                                   McRAE LLP
 7
     /s/ Lindsay D. Robbins                          /s/ Kevin S. Sincliar
 8   Lindsay D. Robbins, Esq.                        Kevin S. Sinclair, Esq.
     Nevada Bar No. 13474                            Nevada Bar No. 12277
 9   7785 W. Sahara Ave., Suite 200                  Sophia S. Lau, Esq.
     Las Vegas, NV 89117                             Nevada Bar No. 13365
10
     Attorney for Plaintiff Deutsche Bank National   8716 Spanish Ridge Avenue, Suite 105
11   Trust Company, as Indenture Trustee, on         Las Vegas, Nevada 89148
     Behalf of the Holders of the Accredited         Attorneys for Defendants, Fidelity National
12   Mortgage Loan Trust 2004-3 Asset-Backed         Title Insurance Company and Chicago Title
13   Notes                                           Insurance Company

14
15
16
17                                           ORDER

18            IT IS HEREBY ORDERED that the above Stipulation to Extend Time Period,

19    (ECF No. 26), for Deutsche Bank to Respond to Chicago Title's Motion to Dismiss is

20    GRANTED.

21                     26 day of November, 2019.
           Dated this _____
22
                                               _________________________________
23                                             Gloria M. Navarro, District Judge
                                               UNITED STATES DISTRICT COURT
24
25
26
27
28



                                             Page 3 of 3
